Citation Nr: 0932249	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 Regional Office (RO) rating 
decision, which granted an increase of the Veteran's service-
connected PTSD rating from 30 percent to 50 percent, 
effective October 2, 2006, the receipt date for the claim for 
increase.  


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as anxiety, 
depression, flat affect, flashbacks, nightmares, intrusive 
memories, avoidance, sleep impairment, irritability, anger 
outbursts, concentration problems, hypervigilance, startle 
response, obsessive thoughts, and short- and long-term memory 
problems, but without suicidal or homicidal ideation, near 
continuous panic or depression affecting the ability to 
function, spatial disorientation, or neglect for personal 
appearance or hygiene.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in February 2007 and September 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The letters explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, a compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life; 

(2) if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the Veteran's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the Veteran; 

(3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
September 2008 letter satisfied the above requirements, and 
the claim was subsequently readjudicated following issuance 
of this notice. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with an examination in March 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
condition since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The Board finds the examination report to 
be thorough and consistent with contemporaneous VA and 
private treatment records.  As will be discussed in greater 
detail below, the examination report was based on review of 
the claims file, including relevant medical records 
specifically discussed in the reports, an interview with the 
Veteran, and physical examination.  The March 2007 report 
specifically discussed the Veteran's symptomatology and the 
effects of the disability on his occupational and daily 
activities.  Thus, the examination in this case is adequate 
upon which to base a decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

As discussed above, a May 2007 rating decision increased the 
Veteran's service connected PTSD disability rating from 30 
percent to 50 percent, effective October 2, 2006.  The 
Veteran claims the rating does not accurately depict the 
severity of his current condition.  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based upon all the evidence of 
record that bears on occupational and social impairment, 
rather than solely upon the examiner's assessment of the 
level of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2008).  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2008). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a Veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the Veteran's disability in his favor.  However, for 
reasons explained below, the Board concludes that the greater 
weight of probative evidence, including both the objective 
medical evidence and the Veteran's own reports regarding his 
symptomatology, do not support a rating higher than 50 
percent for PTSD.  See 38 C.F.R. § 4.7.

In this regard, VA treatment records indicate ongoing 
treatment with the same social worker for the Veteran's PTSD 
between February 2007 and October 2007.  The social worker 
assigned GAF scores ranging from 35 to 39.  In February 2007, 
the Veteran reported to the social worker intrusive 
recollections, distressing dreams, flashbacks, psychological 
and physiological distress, avoidance of internal and 
external stimuli, memory impairment, diminished interest, 
detachment or estrangement, restricted affect, sense of 
foreshortened future, sleep problems, irritability or anger 
outbursts, concentration problems, hypervigilence, and a 
heightened startle response.  The social worker noted 
occupational and social impairments, with past difficulties 
in the employment setting and problems with intimate 
relationships.  The social worker concluded the Veteran 
"demonstrates functional impairment above the 70% rating, 
including impairment across settings (work, family 
relationships, social, judgment, thinking, and mood) with 
significant symptoms of mood and cognition as listed in the 
General Rating Formula for Mental Disorders (38 C.F.R. Part 
4)."  Based on the above, the social worker assigned the 
Veteran a GAF score of 39.

In addition to his outpatient treatment with the VA, the 
Veteran was afforded a VA examination in March 2007.  The 
Veteran retired from his job as a physician's assistant in 
1999 due to problems with his spine, the current pain from 
which the Veteran stated could reach 8 or 9 out of 10.  The 
Veteran reported his PTSD symptoms worsened after his 
retirement because his busy work schedule had kept intrusive 
thoughts at bay.  The Veteran was taking Elavil, an anti-
depressant, for his PTSD.  The Veteran had been married for 
31 years at the time of the examination and his wife helped 
him survive.  The Veteran's wife had accompanied him and 
reported he had been a good father and provider for their 7 
children.  The Veteran described his social interaction as 
poor.  His retirement dramatically changed his life and he 
reported missing work.  The Veteran claimed not to socialize 
because he became easily irritated with others.  For the most 
part he stayed at home and felt detached from others and the 
world.  The Veteran reported no suicide attempts, but some 
history of physical and verbal aggression.  Since retirement, 
the Veteran claimed problems with social relationships, 
hypervigilance, substance abuse, sleep, intrusive memories, 
and agitation/irritability.  There was a history of binge and 
excessive drinking.  

At the examination, the Veteran was neatly groomed and 
appropriately dressed; with rapid and pressured speech; a 
cooperative but guarded attitude; full affect; an anxious, 
agitated, and depressed mood; and was easily distracted with 
a short attention span.  The Veteran was oriented to person, 
place, and time, but had some tangential thought processes 
and preoccupation of thought content.  As to judgment, the 
examiner concluded the Veteran understood the outcome of his 
behavior, was of above average intelligence, and partially 
understood that he had a problem.  The Veteran reported 
difficulty falling and staying asleep, although most of the 
problem was attributed to his spine pain; however, the 
Veteran did note some nightmares.  The Veteran had an 
improved startle response while sleeping.  The Veteran 
reported no hallucinations, but did claim social isolation 
and some obsessive thinking was noted by the examiner.  The 
Veteran claimed no panic attacks or homicidal or suicidal 
thoughts, but did relate poor impulse control.  The Veteran 
reported there were no episodes of violence.  The Veteran was 
able to maintain minimal personal hygiene, but reported 
problems with activities of daily living, specifically, 
moderate as to shopping, sports/exercise, and recreational 
activities and slight as to traveling and driving.  Remote, 
recent, and immediate memory was moderately impaired.  The 
Veteran was found competent to handle his personal affairs.  
The examiner made an Axis I diagnosis of PTSD, chronic; 
alcohol abuse in remission.  The examiner assigned a GAF 
score of 55 and noted the Veteran struggled with serious 
symptoms such as sleep and social impairment.  The examiner 
noted the effects of PTSD did not result in total impairment 
of occupational and social functioning.  The examiner noted a 
history of impulsivity evidenced by his alcohol abuse, poor 
concentration, and discord with family members due to his 
irritability.  The Veteran reported that he had started to 
avoid work at the end of his career and that he currently 
struggled with anxiety and depression. 

The Board concludes that the symptoms and manifestations of 
his PTSD as shown during the VA examination and during the 
course of outpatient treatment do not demonstrate a degree of 
disability that warrants assignment of a rating greater than 
50 percent.  See 38 C.F.R. § 4.7 (2008).  Furthermore, the 
symptoms and manifestations shown throughout the Veteran's 
treatment are consistent throughout the pendency of this 
appeal.  For this reason, staged ratings are not applicable.  
See Hart, supra.  

The Board acknowledges the assigned GAF scores during this 
period from one social worker were between 35 and 39, which 
suggests a marked impairment of functioning.  During a 
contemporaneous VA examination in March 2007, however, a 
different social worker assigned a GAF score of 55.  This 
score falls into the "moderate" symptoms range.  Despite 
assigning the disparate GAF scores, the reported symptoms 
documented a consistent level of impairment that was far less 
severe than the 35 to 39 GAF scores.  That is, the Veteran's 
manifestations include anxiety, depression, flat affect, 
flashbacks, nightmares, intrusive memories, avoidance, sleep 
impairment, irritability, anger outbursts, concentration 
problems, hypervigilence, startle response, obsessive 
thoughts, and short- and long-term memory problems.  However, 
the Veteran does not exhibit panic attacks, express suicidal 
ideation, display obsessional rituals which interfere with 
routine activities, exhibit illogical, obscure, or irrelevant 
speech, report spatial disorientation, or exhibit neglect for 
personal appearance or hygiene.   
 
Most significantly, a rating greater than 50 percent is not 
appropriate for any period of time under review because the 
Veteran does not have severe or total social and occupational 
impairment.  With respect to the Veteran's occupational 
impairment, the Board observes the Veteran retired from his 
job as a physician's assistant in 1999 or 2000.  The Veteran 
reported retiring because of physical problems, specifically 
a spine disorder and associated pain.  The Board does notes 
some indication that prior to retirement the Veteran had 
exhibited some avoidance issues with respect to the job.  
However, during the March 2007 VA examination, the Veteran 
reported that after retiring from work his life changed 
dramatically and that he missed work.  Moreover, the Veteran 
stated that it was only after retiring that his symptoms 
worsened.  In fact, the Veteran also reported his busy work 
schedule had effectively kept intrusive thoughts at bay.  
Thus, the Veteran's PTSD did not result in marked 
occupational impairment and, absent other physical 
limitations, there is no evidence that the Veteran would not 
be currently employed as a physician's assistant.

As to the Veteran's social impairment, the Board observes he 
prefers not to socially interact in general, and is easily 
irritated when interacting with others.  That said, the 
Veteran is active in his religious congregation.  In 
addition, the Veteran has been married for over 30 years and 
stated that his wife helps him survive and he did not know 
what he would do without her.  Moreover, the Veteran has 7 
children and his wife describes him as a good father and 
provider.  The Veteran stated that he tried to be a good role 
model for his children and that they were all successful.  In 
October 2007, furthermore, the Veteran stated he was peaceful 
and content with respect to his married children.

The Board considered the February 2007 notation of the social 
worker that the Veteran exhibited impairment across settings 
(work, family relationships, social, judgment, thinking, and 
mood).  The record noted the Veteran experiences occupational 
and social impairments, but did not provide a specific basis 
for the statement other than to state the Veteran's intimate 
relationships had suffered and that he had difficulty in 
employment settings.  However, the only specific discussion 
of social interaction noted the Veteran's active involvement 
in his religious congregation and his long-term marriage, 
which was described as a "positive source of nurturing."

The Board also considered the notation in the March 2007 VA 
examination that the Veteran had serious symptoms with 
respect to his sleep and social impairment.  However, the 
Board notes the evidence suggests the majority of the 
Veteran's sleep problems are related to pain from his spine 
disorder and unrelated to his PTSD symptomatology.  As to the 
social impairment, while the Board acknowledges some degree 
of social impairment, as discussed above, the Veteran has a 
close relationship with his wife and children and is active 
in his religious congregation.

Thus, the Veteran does not have severe or total social and 
occupational impairment.  He does have deficiencies in these 
areas, but the greater weight of evidence demonstrates that 
it is to a degree less that is contemplated by the 50 percent 
rating currently assigned.  Furthermore, even resolving any 
reasonable doubt in the Veteran's favor, the Board finds that 
he does not meet the requirements for an evaluation greater 
than the current 50 percent schedular rating.  While the 
Veteran has some of the criteria for a 50 percent rating, see 
Mauerhan, supra, the Board concludes his overall level of 
disability does not exceed his current 50 percent rating.  
The GAF scores, in this case, could support a higher rating 
if taken alone.  However, the actual reported symptoms and 
manifestations repeatedly noted in the record are 
commensurate with the degree of social and industrial 
impairment required for the assignment of the current 50 
percent disability evaluation.  The Veteran's speech is not 
illogical, obscure or irrelevant.  He is not in a near-
continuous state of panic or disorientation.  He does not 
experience hallucinations.  Although he exhibits some 
impairment in concentration, his thought process and 
communication is overall logical and coherent.  He does not 
exhibit inappropriate behavior.  His personal hygiene is 
appropriate.  There is no objective evidence of 
disorientation.  He does have some social impairment, but he 
has an overall good relationship with his wife and seven 
children.  Nor is there objective evidence of marked 
occupational impairment resulting from his service-connected 
PTSD, repeated hospitalizations resulting from that 
disability, or other indication that the manifestations of 
his PTSD are outside those contemplated by the rating 
criteria, so as to warrant extraschedular consideration.  
38 C.F.R. § 3.321 (2008). 
 
The Board has considered the Veteran's claim and the medical 
evidence, but concludes the preponderance of the evidence is 
against granting a higher rating for PTSD, and thus, the 
benefit-of-the-doubt rule does not apply. 38 U.S.C. § 
5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to an increased rating greater than 50 percent 
for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


